                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                          4:18CR3013

      vs.
                                                          ORDER
MARSHAL MARSHALL,

                   Defendant.


      The defendant has requested court appointed counsel and Court finds he is
eligible for appointed counsel pursuant to the Criminal Justice Act, 18 U.S.C.
§3006A, and the Amended Criminal Justice Act Plan for the District of Nebraska.

      IT IS ORDERED:

      1)    Jon Braaten is appointed to represent Defendant Marshal Marshall.

      2)    The clerk shall forward this memorandum and order to the Federal
            Public Defender.

      3)    Mr. Braaten shall promptly file an entry of appearance on behalf of
            Defendant Marshal, and shall promptly meet with Defendant to begin
            that representation.

      October 23, 2018.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
